DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/16/2109, has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 16, 20, and 25]  The claims recite the limitation of “a wireless transmitter module disposed within the housing.”  The claims further recite the limitation of “the wireless transmitter.”  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if “the wireless transmitter” is the same structure as “a wireless transmitter module,” or if a new structure is being claimed.  For purposes of 
[Claims 17-19, 21-24, and 26-28]  The claims are rejected based upon their dependency from claims 16, 20, and 25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20 and 22-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gylleby et al. (PGPub 2018/0161117).
[Claims 16, 20, and 25]  Gylleby teaches a compliance monitoring system (figure 1) comprising: 
an injection device containing a medicament and including a needle for delivering the medicament into a body of a patient, the injection device having at least an unused state and a used state (paragraphs [0029], [0034]);

a portable monitoring accessory including a housing (figure 1, item 10), a radio frequency antenna (figure 2, item 18) disposed within the housing, a wireless transmitter module (figure 2, item 32; paragraph [0037]) disposed within the housing, and a processing circuit (figure 2, item 16/22) disposed within the housing, the processing circuit being configured to: 
receive, via the radio frequency antenna (figure 2, item 18), a first signal from the one or more radio frequency tags via a radio frequency communication protocol, the first signal including the stored state information of the injection device (paragraph [0036]), and 
transmit, via the wireless transmitter (figure 2, item 32), a second signal to a mobile device via a wireless communication protocol different from the radio frequency communication protocol, the second signal including the state information (paragraphs [0037], [0038]).
[Claims 17, 22, and 26]  Gylleby teaches the limitations of claims 16, 20, and 25, upon which claims 17, 22, and 26, depend.  In addition, Gylleby discloses the radio frequency communication protocol is an NFC protocol or an RFID protocol (paragraphs [0030]-[0033]), and wherein the wireless communication protocol is a Bluetooth communication protocol or a GSM communication protocol (paragraphs [0037], [0038]).
[Claims 18, 19, 23, 24, 27, and 28]  Gylleby teaches the limitations of claims 16, 20, and 25, upon which claims 18, 19, 23, 24, 27, and 28, depend.  Gylleby further discloses the stored state information of the injection device further includes at least an injection date and time, a unique identifier of the injection device, and identification of a medicament contained in the injection device (paragraphs [0032], [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gylleby et al. (PGPub 2018/0161117), in view of Sanders et al. (PGPub 2018/0161515).
[Claim 21]  Gylleby teaches the limitations of claim 20, upon which claim 21 depends.  Although disclosing the use of injection devices (paragraphs [0030]-[0032]), Gylleby does not specifically disclose a needle shield configured to automatically cover the needle following an injection to place the injection device in the used state.
However, Sanders teaches an injection device (figure 1, item 10) comprising a needle shield (figure 1, item 50) configured to automatically cover a needle (figure 1, item 42) following an injection to place the injection device in the used state (figure 1; paragraph [0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the injection device taught by Gylleby, with the use of an automatic needle shield, as taught by Sanders, in order to provide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/20/2021